Case 0:17-cv-60533-JEM Document 198 Entered on FLSD Docket 05/31/2019 Page 1 of 3




                               U NITED STA TES DIST RICT CO U R T
                               SO UTH ERN DISTRIC T O F FL O RID A
                                       M IAM ID IVISIO N

                    CA SE N O .:17-60533-CIV -M A RTm EZ-O TAZO-M YES


  Lt.Col.RODNEY SCOTT PATTERSON,

                  Plaintiff,                                FILED BY                    D.C.

                                                                 MAï 3 12219
                                                                  ANGELAE.NOBLE
  A M ERICAN A IRLIN ES,lN C.,                                   cLEnK U .s. nIS'
                                                                                E(;'E
                                                                 s.D.OFFLA..MIAMI

                  D efendant.



         N O TICE O F PLA IN TIFF'S W ITH DM W AL O F C O N SEN T TO R EC EIV E
                          N O TICE S O F EL ECTR O N IC FILIN G .


  Lt.ColRodney S.Patterson,Plaintiffw ithdraw sthe Consentto Receive N oticesofElectronic
  Filing(ECF 181)andrespectfullyrequeststhishonorableCourtand opposingcounseltotake
  notice ofthisfiling.


  Signed and dated this31Stday ofM ay,2019



                C
                G# s
  Rodney .Patterson,Lt.Col,Pro Se
  1092 N W 139th Terrace
  Pem broke Pines,Florida 33028
  (704)231-0909
Case 0:17-cv-60533-JEM Document 198 Entered on FLSD Docket 05/31/2019 Page 2 of 3




                                 CERTIFICATE OF SERVICE


       lH EREBY CERTIFY thaton 31stday ofM ay,2019,lliledtheforegoing with theClerk

  ofthe Court.lalso certify thattheforegoing documentisbeing served thisday on counselof

  record forDefendant,Am erican Airlineslisted below.




                     r
  Rodney S. tterson,Lt.Col,Pro Se
  1092 N W 139thTerrace
  Pem broke Pines,Florida 33028
  (704)231-0909


                                       SERV ICE LIST

                                         Via U S M ail


  M ichaelA .H olt
  mholt@fisherphillips.com
  Florida BarN o.;91156
  FISH ER & PH ILLIPS LLP
  450 EastLasO lasBoulevard
  Suite 800
  FortLauderdale,Florida 33301
  Telephone:(954)847-4709

  MarkW .Robertson(ProHacVice)
  mrobertson@ omm.com
  O 'M ELVENY & M YERS LLP
  Tim e Square Tow er,7 Tim esSquare
  New Y ork,N ew Y ork 10036
  Telephone:(212)326-2000

  TristanMorales(ProHacVice)
  tmorales@ omm.com
  O 'M ELVENY & M Y ER S LLP
Case 0:17-cv-60533-JEM Document 198 Entered on FLSD Docket 05/31/2019 Page 3 of 3




  1625 Eye Street,N orthwest
  W ashington,D C 20006
  Telephone:(202)383-5300

  AttorneysforAmericanAirlines,Inc.
